Citation Nr: 1242582	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-22 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than September 21, 2006, the grant of service connection for coronary artery disease for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel





INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970.  The Veteran died in February 2008.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In January 2008, the Veteran filed a claim of service connection for coronary artery disease.

2.  On February [redacted], 2008, while the claim of service connection was pending, the Veteran died.

3.  In February 2008, the Appellant, the Veteran surviving spouse, filed a claim for accrued benefits.  

4.  In a rating decision in May 2009, the RO granted service connection for coronary artery disease and assigned an effective date of September 21, 2006, the date coronary artery disease was documented by VA, which was accepted as an informal claim. 






CONCLUSION OF LAW

The criteria for an effective date earlier than September 21, 2006, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.816 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 




The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in March 2008.  
The Appellant was notified that for a claim of accrued benefits the evidence must show that the Veteran died before he received a benefit to which he was entitled based on the evidence of record at the time of the Veteran's death.

The content and the timing of the VCAA notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO had obtained service treatment records, VA records, and private medical records.

Under 38 C.F.R. § 3.1000(a), entitlement to accrued benefits requires that the underlying claim be based on evidence in the file at the date of death of the Veteran, including evidence constructively of record. 





As the evidence needed to adjudicate the claim for accrued benefits is of record, the Board concludes that no further action is necessary with respect to VA's duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Accrued Benefits

Periodic monetary benefits authorized under laws administered by the VA to which a Veteran was entitled at the time of the Veteran's death under existing ratings or decisions, or those based on evidence in the file at the date of death and due to the Veteran but unpaid will, upon the death of the Veteran, be paid to the Veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death.  38 U.S.C.A. §§ 5101(a), 5121(a). 

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c). 

The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d).





In January 2008, the Veteran filed a claim of service connection for coronary artery disease.  On February [redacted], 2008, the Veteran died.  As the RO had not adjudicated the claim, the claim of service connection for coronary artery was pending at the time of the Veteran's death. In February 2008, the Appellant, the Veteran surviving spouse, filed a claim for accrued benefits.

As the Veteran had a pending claim of service connection for coronary artery disease at the time of his death and as the Appellant timely applied for accrued benefits within one year of the Veteran's death, the Appellant is entitled to any benefits due and unpaid to the Veteran at the time of the Veteran's death under existing ratings or decisions or based on evidence in the file at the date of death.  

Earlier Effective Date for Service Connection for Coronary Artery Disease for the Purpose of Accrued Benefits

The Veteran served in Vietnam during the Vietnam era and it is presumed that he was exposed to Agent Orange.  In a rating decision in May 2009, the RO granted service connection for coronary artery disease, including accrued benefits, secondary to service-connected diabetes mellitus, type 2, and granted service connection for the cause of the Veteran's death, entitling the Appellant to dependency and indemnity compensation as the surviving spouse.  

At the time coronary artery disease, unlike diabetes mellitus, type 2, was not recognized by a VA as presumptive disease, resulting from exposure to Agent Orange.  Since then VA has added coronary artery disease to the list of presumptive diseases, resulting from exposure to Agent Orange in Vietnam in the Vietnam era.

As for the accrued benefits, the RO assigned the effective date of September 21, 2006, the date coronary artery disease was first documented by VA, which the RO accepted as an informal claim.  


The Appellant asserts that the effective date for any award for benefits should be March 10, 2005, which is when the Veteran was diagnosed with coronary artery disease by a private physician.

The record shows that that coronary artery disease was first documented in VA records on September 21, 2006.  

General Provisions for an Effective Date

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

A "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

A formal claim is a specific claim in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Also, any communication or action indicating the intent to apply for a benefit under the laws administered by the VA may be considered an informal claim, provided that it identifies generally, although not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155.




Additionally, in some cases, the date of VA outpatient examination may be accepted as an informal claim. 38 C.F.R. § 3.157(b). 

The Veteran was first diagnosed with coronary artery disease in March 2005 by a private physician.  VA records document coronary artery disease as of September 21, 2006.  

Event though coronary artery disease was diagnosed by a private physician in March 2005 the documentation was not received by the RO until January 2008, when the documentation was filed by the Veteran in support of his claim of service connection and the private medical record was not constructively in VA's possession before January 2008 and receipt of the private medical evidence in January 2008 does not constitute an informal claim of service connection before September 21, 2006. 

And there is no correspondence from the Veteran evincing intent to apply for service connection for coronary artery disease before September 2006, or evidence of a pending claim, an unadjudicated claim, for service connection for coronary artery disease before September 2006. 

As the informal claim was received in September 2006, which was more than one year after the Veteran's separation from service in 1970, under 38 U.S.C.A. § 5110(a) and (b)(1) and 38 C.F.R. § 3.400(b)(2)(i), the effective date for service connection for coronary artery disease is the date of receipt of the informal claim, September 21, 2006.  There is no factual or legal basis for an effective date earlier than September 21, 2006, for the disability under 38 U.S.C.A. § 5110(a) and (b)(1) and 38 C.F.R. § 3.400(b)(2)(i) for the purpose of accrued benefits. 




Nehmer Consideration 

Alternatively, during the pendency of the claim for accrued benefits, on August 31, 2010, VA amended 38 C.F.R. § 3.309(e), adding ischemic heart disease to include coronary artery disease to the list of diseases presumed to be service connected due to exposure to Agent Orange in Vietnam during the Vietnam era. 

As for an effective date based on presumptive service connection for a disability presumed to be caused by exposure to Agent Orange in Vietnam, 38 C.F.R. § 3.816 implements the orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs v. Nehmer v. United States Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F Supp 2d 1175 (N.D. Cal 1999) (Nehmer II); and Nehmer et al v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

Under 38 C.F.R. § 3.816, a "Nehmer class member" includes a Vietnam Veteran who has a presumptive disease.  38 C.F.R. § 3.816(a)(1).  The regulation applies where a claim for service connection was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the regulation, August 31, 2010, establishing a presumption of service connection. 

The Veteran was a member of the Nehmer class.  When a Nehmer class member is entitled to disability compensation for a presumptive disease, the effective date of the award will be as follows: 

As VA had not previously denied service connection for coronary artery disease between September 25, 1985, and May 3, 1989, the effective date provisions of 38 C.F.R. § 3.816(c)(1) do not apply.  


As the claim of service connection for coronary artery disease was not pending before May 3, 1989, but was received by VA between May 3, 1989, and August 10, 2010, the date establishing coronary artery disease as a presumptive disease, the effective date is the later of the date of the claim, that is, September 21, 2006, or the date the disability arose, March 2005.  

As date of receipt of claim, September 21, 2006, is later than the date the disability arose, March 2005, the effective date cannot be earlier than September 21, 2006. 38 C.F.R. § 3.816(c)(2).

As 38 C.F.R. § 3.816(c)(1) and (c)(2) cannot be applied to the Appellant's advantage, the effective date may also be determined by 38 C.F.R. § 3.114 and 38 C.F.R. § 3.400.  

The Board has already determined that an effective date earlier than September 21, 2006, on the basis of 38 C.F.R. § 3.400(b)(2) is not warranted.

Under 38 C.F.R. § 3.114, an earlier effective date may be granted based on a liberalizing law.  In order for a claimant to be eligible for a retroactive payment under § 3.114, the evidence must show that all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law existed.  If the revised version of the regulation is more favorable, however, the retroactive reach of the new regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of the change.  38 C.F.R. § 3.114. 

As the effective date for adding coronary artery disease as a presumptive disease was August 31, 2010, the effective date under 38 C.F.R. § 3.114(a) cannot be earlier than the effective date of the change in the law, that is, August 31, 2001, which is not to the Appellant's advantage.  


In conclusion, the preponderance of the evidence is against the claim for an effective date before September 21, 2006, for the grant of service connection for coronary artery disease for the purpose of accrued benefits.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than September 21, 2006, for the grant of service connection for coronary artery disease for the purpose of accrued benefits is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


